DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a continuation (CON) application of U.S. Application Serial Number 15/280,673, filed 9/29/2016.  This application claims benefit to U.S. Provisional Application Serial Number 62/235,314, filed 9/30/2015.  Claims 1 and 22-41 are pending and have been examined on the merits.

Information Disclosure Statement
The information disclosure statement submitted on 5/6/2019 has been considered by the examiner.

Claim Objections
Claims 1, 25, 30, 31, 33 and 41 are objected to because of the following informalities:  
Each of claims 25, 30 and 31 recite “The method of any one of claims 1”.  This is assumed to be an editing error which should be “The method of claim 1” and is interpreted as such.  Appropriate correction is required.
Claim 41 is objected to because of the following informality:  The phrase “the administration” is duplicated in line 1.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 22, 29 and 38, the phrase "administering intravenous fluids" renders the claim indefinite because it is unclear whether the claim is drawn to administering intravenous fluids (e.g. blood, plasma or serum would be fluids found intravenously) to the patient wherein the route of administration is not specified or whether the claim is drawn to administering fluids to the patient via the intravenous route wherein the composition of the fluid is unspecified.  Claims 23-28 and 30-41 depend from claim 1 and are rejected for indefiniteness as well because they do not resolve the indefiniteness.  Appropriate correction is required.  For furthering 
Regarding claims 1 and 22-24, the term "low level" in claims 1 and 22-24 is a relative term which renders the claim indefinite.  The term "low level" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification gives examples of low levels of receptor on p. 5, “In certain embodiments, the level of EGFR is a low level of EGFR (for example, less than 10 fragments per kilobase per million reads in RNA sequencing or <1 % of positive cells labeled by immunohistochemistry in a tumor).
In certain embodiments, the level of uPAR is a low level of uPAR (for example, less than 100 fragments per kilobase per million reads in RNA sequencing or <3% of positive cells labeled by immunohistochemistry in a tumor).” (p. 4, ll. 1-6).  
In addition the “low level” in the examples on p. 4 are different for EGFR and uPAR (<10 FPKM and <1% positive cells for EGFR, but <100 FPKM and <3% positive cells for uPAR).  Hence, the metes and bounds of the term are not defined and are indefinite.  Appropriate correction is required.
Regarding claim 32, claim 32 recites the limitation "repeating the step of systemically administering a therapeutic composition” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  Neither claim 32 nor the claims from which it depends (claims 31 and claim 1) recite steps; hence, the limitation does not have antecedent basis in the claim or in the claims from which it depends.  Appropriate correction is required. 
Regarding claim 37, the term "slow" in the phrase “slow IV push” in claim 37 is a relative term which renders the claim indefinite.  The term "slow" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 22-32 and 36-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a subject having a tumor with a therapeutic composition comprising the therapeutic targeted toxins listed in claims 33-35 – EGFATF-KDEL, EGFATF-KDEL-mut7, EGFuPA-toxin, EGFKDEL or ATFKDEL, does not reasonably provide enablement for treating a subject having a tumor with any therapeutic composition whatsoever.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  Independent claims 1, 22 and 29 are broadly drawn to treating a subject .
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
As described above, the independent claims are very broadly drawn with respect to the therapeutic composition (a) whereas the direction provided by the inventor (f), the working examples (g) and the nature of the invention (b) are all directed to the therapeutic targeted toxins listed in claims 33-35.  The art of treating cancer (c) is complex and has a low level of predictability (e), for example, see Taylor 2011 (unnumbered NPL cite, IDS, sheet 6, 5/6/2019) who teaches that a wide variety of molecular, transcriptional and genomic alterations are responsible for sarcomas (pp. 541-8; Figs. 1-2, Box 1, Table 1); however, few of the genetic lesions have been able to be targeted for therapeutic intervention (p. 550, “Therapeutic avenues”, ¶1); hence, the 

Claim Rejections - 35 USC §§ 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 22-40 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vallera et al., WO 2012/027494 (unnumbered Foreign Patent Document, IDS, 5/6/2019; herein “Vallera”).
Vallera teaches methods of reducing tumor burden in subjects by administering a therapeutic composition comprising a bispecific reagent (targeted toxin) comprising an epidermal growth factor receptor (EGFR) binding domain and a urokinase plasminogen activator receptor (uPAR) binding domain and a toxin domain (p. 2, ll. 1-10).  Vallera teaches that the tumors can be sarcomas, which express both EGFR and uPAR, 
Regarding claim 22, all subjects having a tumor would otherwise be at risk for toxicity related to EGFR and/or uPAR targeted therapies because all subjects receiving previous EGFR and/or uPAR targeted therapies are at least at some risk of toxicity due to the therapies.
Regarding claim 31, Vallera teaches that the method can further comprise administering chemotherapy (p. 16, ll. 28-30) anticipating claim 31.
Regarding claims 30, 32 and 38, Vallera teaches that the administration of the therapeutic composition 4 times a week is repeated for 5 weeks (p. 84, ll. 25-27), i.e. comprising administering the therapeutic composition three times in a one week period wherein the administration is repeated one or more times or further comprising a second treatment one to three weeks after initial treatment, anticipating claims 30, 32 and 38.

Vallera teaches embodiments wherein the therapeutic composition is administered for four consecutive days, i.e. daily, (p. 87, ll. 17-18; p. 20, ll. 10-11) anticipating claim 40.
Vallera teaches that the therapeutic composition can be EGFATFKDEL mut7 (p. 84, ll. 23-25) anticipating claims 33 and 34.
Vallera teaches that the therapeutic composition can be a mixture of EGFKDEL and ATFKDEL (p. 73, ll. 22-24) anticipating claim 35.
Vallera teaches that the tumor can have a low level of EGFR expression and a low level of uPAR expression (p. 20, ll. 27-28) anticipating claims 23 and 24.

It is believed that Vallera anticipates claims 1 and 22-40 as set forth above; however, alternatively, claims 1 and 22-40 are prima facie obvious over Vallera as set forth below.
Vallera teaches methods of reducing tumor burden in subjects by administering a therapeutic composition comprising a therapeutic targeted toxin comprising an epidermal growth factor receptor (EGFR) binding domain and a urokinase plasminogen activator receptor (uPAR) binding domain and a toxin domain (p. 2, ll. 1-10).  Vallera teaches that the tumors can be sarcomas, which express both EGFR and uPAR, 
Hence, Vallera’s teachings make obvious a method of treating a subject (human or dog) having a tumor (or preventing a tumor) that expresses EGFR and/or uPAR, even if at low levels (human angiosarcoma or canine hemangiosarcoma) comprising administering a solution (therapeutic composition, e.g. 0.5 mg/ml of therapeutic targeted toxin in saline) intravenously at 0.2 ml/kg/hr for 30 minutes, i.e. comprising administering intravenous fluids to the subject at a rate of about 0.1 to 1 ml/kg/hr for about 10 to 60 minutes, and comprising systemic administration of the therapeutic composition at a dosage regime of 25 to 100 µg/kg, wherein the composition is administered 4 times a week, i.e. comprising administering the therapeutic composition three times in a one week period; therefore, claims 1, 22, 25-29, 36 and 39 are prima facie obvious.
Regarding claim 22, all subjects having a tumor would otherwise be at risk for toxicity related to EGFR and/or uPAR targeted therapies because all subjects receiving previous EGFR and/or uPAR targeted therapies are at least at some risk of toxicity due to the therapies.  In addition, Vallera teaches practicing their method with subjects who have found previous therapy to be particularly toxic (p. 58, ll. 19-24); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice Vallera’s method with subjects that would otherwise be prima facie obvious.
Vallera teaches that the method can further comprise administering chemotherapy (p. 16, ll. 28-30); therefore, claim 31 is prima facie obvious.
Regarding claims 30, 32 and 38, Vallera teaches that the administration of the therapeutic composition 4 times a week is repeated for 5 weeks (p. 84, ll. 25-27), i.e. comprising administering the therapeutic composition three times in a one week period wherein the administration is repeated one or more times or further comprising a second treatment one to three weeks after initial treatment; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method wherein the therapeutic composition is administered three times in a one week period, wherein the administration is repeated one or further comprising a second treatment one to three weeks after initial treatment; therefore, claims 30, 32 and 38 are prima facie obvious.
Vallera teaches embodiments wherein the therapeutic composition is administered for four consecutive days (p. 87, ll. 17-18; p. 20, ll. 10-11); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to administer the therapeutic composition daily; therefore, claim 40 is prima facie obvious.
Vallera teaches that the therapeutic composition can be EGFATFKDEL mut7 (p. 84, ll. 23-25); therefore, claims 33 and 34 are prima facie obvious.
Vallera teaches that the therapeutic composition can be a mixture of EGFKDEL and ATFKDEL (p. 73, ll. 22-24); therefore, claim 35 is prima facie obvious.
prima facie obvious.
Vallera teaches that the tumor can have a low level of EGFR expression and a low level of uPAR expression (p. 20, ll. 27-28); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Vallera wherein the tumor expresses a low level of EGFR or a low level of uPAR because Vallera teaches practicing the method against tumor cells with low levels of EGFR and low levels of uPAR; therefore, claims 23 and 24 are prima facie obvious.

Claim Rejections - 35 USC § 103
Claims 1 and 22-41 are rejected under 35 U.S.C. 103 as being unpatentable over Vallera et al., WO 2012/027494 (unnumbered Foreign Patent Document, IDS, 5/6/2019; herein “Vallera”) in view of Vallera, WO 2010/107658 (unnumbered Foreign Patent Document, IDS, 5/6/2019; herein “Vallera#2”).

Vallera doesn’t teach that the duration of the treatment extends for at least six months; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to continue treatment of the subject for at least six months as taught by Vallera#2.  Vallera#2, like Vallera, teaches methods of treating cancers with therapeutic bispecific targeted toxins [0037] wherein the toxin can be the KDEL mut7 moiety from Pseudomonas exotoxin [0015] – the same toxin in the therapeutic bispecific targeted toxins of Vallera, and the therapeutic compositions can be administered intravenously [00137].  Vallera#2 teaches that their anti-cancer therapy can be combined with surgery wherein the anti-cancer treatment (administration of therapeutic targeted toxin) can be repeated every 1, 2, 3, 4, 5, 6, 7, 8 9, 10, 11 or 12 months [0132]; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to extend the duration of treatment with Vallera’s method for at least six months or more; therefore, claim 41 is prima facie obvious.

Claims 1, 22-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Schappa (unnumbered NPL cite, IDS, 5/6/2019; herein “Schappa”) in view of Kreitman (unnumbered NPL cite, IDS, 5/6/2019; herein “Kreitman”) in light of Oh, 2011 (unnumbered NPL cite, IDS, 5/6/2019; herein “Oh”).

Kreitman teaches administration of a targeted toxin to subjects to treat cancer (hairy cell leukemia) wherein the subjects were administered intravenous fluid before and after each dose to prevent hypovolemia during third spacing (p. 1823, “Study Design”) and were systemically administered the targeted toxin at 5 to 50 µg/kg three times a week for up to 16 cycles repeated at ≥ 4 week intervals (Abst.; Fig. 3 – shows the drug was systemic).  The therapy achieved a response rate of 86% with 46% of the patients achieving complete remission (Abst.) and doses up to 50 µg/kg three times a Pseudomonas exotoxin.  The therapeutic targeted toxin in Schappa binds to the EGF and uPA receptors and comprises truncated Pseudomonas exotoxin.  Thus, both therapeutic targeted toxins bind to cell surface receptors and comprise truncated Pseudomonas exotoxin; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention of filing would have found it obvious to apply the methodologies of Kreitman to treating canine or human subjects with HSA or angiosarcoma by administering the therapeutic compositions taught by Schappa.  
Kreitman doesn’t teach that the administration of fluids intravenously is at a rate of 0.1 to 1 ml/kg/hr for 10 – 60 minutes, but Kreitman does teach that the IV fluid is administered to prevent hypovolemia; hence, a person of ordinary skill in the art would have found it obvious that the rate and time of administration of the fluid are result effective variables affecting the hypovolemia or normovolemia of the subject.  The artisan would optimize the rate and time of administration to effectively prevent the subject from getting hypovolemia and arrive at the administration of IV fluid at a rate of about 0.1 to 1 ml/kg/hr for about 10 to 60 minutes.
See also MPEP 2144.05 II.A. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)".
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to treat canine or human subjects with EGFR and/or uPAR expressing HSA or angiosarcoma tumors with the method made obvious by Schappa in view of Kreitman comprising administering intravenous fluids to the subject at a rate of 0.1 to 1 ml/kg/hr for 10 – 60 minutes before administration of the targeted toxin and systemically administering 50 µg/kg EGFATFKDEL mut7 to the subjects three times a week for up to 16 cycles repeated at ≥ 4 week intervals because Schappa teaches EGFATFKDEL mut7 kills EGFR and/or uPAR expressing hemangiosarcoma cells and Kreitman teaches that a similar targeted toxin therapeutic is both safe and effective for treating cancer when administered at 50 µg/kg three times a week for up to 16 cycles; therefore, claims 1, 25-28, 30, 32-34, 36, 38 and 41 are prima facie obvious.
Regarding claim 22, all subjects having a tumor would otherwise be at risk for toxicity related to EGFR and/or uPAR targeted therapies because all subjects receiving previous EGFR and/or uPAR targeted therapies are at least at some risk of toxicity due to the therapies.  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to treat canine or human subjects with EGFR and/or uPAR expressing HSA or angiosarcoma tumors with the prima facie obvious.
Regarding claim 29, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to administer the targeted toxin as a preventative because Schappa teaches that EGFATFKDEL mut7 appeared to overcome the off-target effects commonly seen in therapeutic development (p. 1943, last ¶); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to apply the method made obvious by Schappa in view of Kreitman for preventing HSA in dogs; therefore, claim 29 is prima facie obvious.
Regarding claim 41, the course of 16 cycles of treatment repeated at ≥ 4 week intervals would be a course of treatment over at least 64 (16 x 4) weeks; hence, duration of the treatment of at least six months is prima facie obvious; therefore, claim 41 is prima facie obvious.
Regarding claims 23 and 24, Schappa teaches that the expression levels of EGFR and uPAR were relatively low (p. 1938, “Canine HSA and feline mammary adenocarcinoma cells express EGFR and uPAR”; p. 1942, “Discussion”, first ¶); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to treat subjects with the method made obvious prima facie obvious.
Schappa teaches that, although HSA tumors are highly chemoresistant, there are some chemotherapeutic agents which have an effect on HSA cells.  The sensitivity of different HSA cell lines to various chemotherapeutics is shown in Table 1.  Because the HSA cells were sensitive to some chemotherapeutics, e.g. BAY 11-705, cyclosporine, idarubicin, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the method made obvious by Schappa in view of Kreitman to further comprise administering chemotherapy; therefore, claim 31 is prima facie obvious.
Schappa teaches monospecific targeted toxins directed to the EGF receptor (EGFKDEL) or to the uPA receptor (ATFKDEL) and shows their effect on HSA cells in Fig. 4 (as EGF-toxin and uPA-toxin); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use EGFKDEL and ATFKDEL either separately, simultaneously or sequentially as the therapeutic targeted toxin in the method made obvious by Schappa in view of Kreitman; therefore, claim 35 is prima facie obvious.
Kreitman teaches that the therapeutic composition was administered after pre-administration of IV fluids wherein the therapeutic composition is administered over 30 minutes (p. 1823, “Study Design”, ¶1) but doesn’t specifically state that the therapeutic composition was administered intravenously.  However, because the patient is being administered intravenous fluid before and after each dose, it would be obvious for the prima facie obvious.  Administration of the composition intravenously over 30 minutes would be a slow IV push; therefore, claim 37 is prima facie obvious.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651